The respondent is a member of the Bar of this state. On November 11, 1977, a complaint was filed with the Chief Counsel of this court’s Disciplinary Board charging that respondent had committed an act which constitutes misconduct. Subse*964quently, on September 14, 1978, respondent was suspended indefinitely from the practice of law for his failure to file a response to said complaint. Pursuant to our Rule 42-13, respondent has now filed an affidavit with the Board indicating that he is aware of the complaint of misconduct pending against him, that the allegations contained in said complaint are true and, consequently, that he freely and voluntarily consents to disbarment, he being fully aware of the implications of submitting his consent. On March 16, 1979, the Board filed respondent’s affidavit with the court together with a petition requesting that we order respondent’s disbarment on consent.
Frank A. Carter, Jr., pro se, petitioner.
Joseph R. DAmbra, pro se, respondent.
Upon review of respondent’s affidavit and the Board’s petition, and after careful consideration of all the factors involved, we deem such an order appropriate.
Accordingly, pursuant to Supreme Court Rule 42-13, it is hereby ordered that respondent, Joseph R. D’Ambra, be and he hereby is disbarred.